 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.20
                                                      PageID.196 Page
                                                                  Page1 1ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.21
                                                      PageID.197 Page
                                                                  Page2 2ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.22
                                                      PageID.198 Page
                                                                  Page3 3ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.23
                                                      PageID.199 Page
                                                                  Page4 4ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.24
                                                      PageID.200 Page
                                                                  Page5 5ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.25
                                                      PageID.201 Page
                                                                  Page6 6ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.26
                                                      PageID.202 Page
                                                                  Page7 7ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.27
                                                      PageID.203 Page
                                                                  Page8 8ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.28
                                                      PageID.204 Page
                                                                  Page9 9ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.29
                                                      PageID.205 Page
                                                                  Page1010ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.30
                                                      PageID.206 Page
                                                                  Page1111ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.31
                                                      PageID.207 Page
                                                                  Page1212ofof1313
 Case3:15-cr-02942-CAB
Case   3:15-cr-02942-CAB Document
                          Document38-2
                                   19 Filed
                                       Filed 12/08/15
                                             08/25/20 PageID.32
                                                      PageID.208 Page
                                                                  Page1313ofof1313
